     Case 2:14-cv-00601-MHT-JTA Document 2887 Filed 08/06/20 Page 1 of 14




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

EDWARD BRAGGS, et al.,                      )
                                            )
        Plaintiffs,                         )
                                            )      Case No. 2:14-cv-00601-MHT-WC
v.                                          )
                                            )    District Judge Myron H. Thompson
JEFFERSON DUNN, et al.,                     )
                                            )
        Defendants.                         )

               THE STATE’S RESPONSE TO PLAINTIFFS’
             MOTION FOR DISCLOSURE OF AND TO DEPOSE
              NEW EXPERT WITNESSES AND MOTION FOR
              EXTENSION OF DEADLINE TO RESPOND TO
             DEFENDANTS’ INPATIENT TREATMENT PLAN

       Defendants JEFFERSON DUNN (“Commissioner Dunn”) and RUTH

NAGLICH        (“Associate   Commissioner       Naglich”   and,   collectively   with

Commissioner Dunn, the “State”) hereby submit this consolidated Response to

Plaintiffs’ Motion for Disclosure of and to Depose New Expert Witnesses (Doc. No.

2881, the “Disclosure Motion”) and Motion for Extension of Deadline to Respond

to Defendants’ Inpatient Treatment Plan (Doc. No. 2882, the “Motion for Extension”

and, together with the Disclosure Motion, the “Motions”). For the reasons stated

below, Plaintiffs’ Motions are due to be denied.

       1.    At the eleventh hour, Plaintiffs seek a fundamental revision of the

Court’s standard witness and exhibit disclosure procedures, wide-ranging expert
    Case 2:14-cv-00601-MHT-JTA Document 2887 Filed 08/06/20 Page 2 of 14




discovery, and an indefinite extension of their deadline to respond to the State’s

Response to the Phase 2A Order on Inpatient Treatment (Doc. No. 2880) which

would benefit Plaintiffs, and Plaintiffs alone. For the following three (3) reasons,

Plaintiffs’ last-minute request for such one-sided benefits is due to be denied:

              (a)    The State cannot determine, at this point, if expert
                     testimony will be necessary at the PLRA Hearing1
                     or the scope of any expert testimony;

              (b)    Rule 26’s expert disclosure obligations do not apply
                     to the PLRA Hearing; and

              (c)    The relief sought by Plaintiffs would constitute one-
                     sided benefits to Plaintiffs which prejudice the
                     State.

For these reasons, Plaintiffs’ Motions are due to be denied.

       2.     THE STATE CANNOT DETERMINE ITS NEED FOR EXPERT TESTIMONY.

Plaintiffs’ Disclosure Motion is due to be denied because the State cannot determine

if expert might be necessary at the PLRA Hearing, whom the State might call, or the

scope of any expert testimony. The absence of an order regarding a variety of Phase

2A issues prevents the State from knowing if it will need to call any expert witnesses

at the PLRA Hearing and the scope of any expert testimony. These lingering issues

include compliance oversight or monitoring, restrictive housing, Plaintiffs’ request



1
  As used in this Response, “PLRA Hearing” refers to the evidentiary hearing set to begin
September 14, 2020, regarding whether the remedial orders, stipulations, and agreements entered
in Phase 2A comply with the need-narrowness-intrusiveness requirements of the Prison Litigation
Reform Act (“PLRA”), 42 U.S.C. § 1997e et seq.

                                              2
    Case 2:14-cv-00601-MHT-JTA Document 2887 Filed 08/06/20 Page 3 of 14




for remedial relief on the “segregation-like” issue, and inpatient mental health

treatment. As repeatedly emphasized by the State, the Court cannot determine

whether the remedial orders entered in Phase 2A comply with the “PLRA’s need-

narrowness-intrusiveness requirements until it considers the full scope of remedial

relief and any compliance oversight or monitoring obligations entered by the Court.”

(Doc. No. 2382 at 3-4; see also Doc. No. 2521 at 10-11; Doc. No. 2528 at 4-5; Apr.

8, 2019, Hrg. Tran. at 160:7-162:5). Thus, the State cannot determine if it will need

to present any expert testimony to the Court or the scope of any expert testimony

until it knows the full scope of remedial relief, including compliance oversight.

      3.     For example, if the Court entered an order with respect to compliance

oversight and, more specifically, defined what level of compliance ADOC must

meet to achieve substantial compliance with respect to the Phase 2A remedial orders,

the State would gain a better understanding of which experts it might call at the

PLRA Hearing and the orders to which they would testify. As previously conveyed

by the State, the Court cannot determine whether any remedial requirement complies

with the PLRA’s need-narrowness-intrusiveness requirements without first

establishing the level of compliance that the State much achieve for that requirement.

Expert testimony would assist the State in articulating why the remedial

requirements do or do not comply with the PLRA in light of the compliance

standards applied to the requirements. Without knowing how the Court will define


                                          3
    Case 2:14-cv-00601-MHT-JTA Document 2887 Filed 08/06/20 Page 4 of 14




“substantial compliance” for the remedial requirements, the State cannot determine

if it will need call expert witnesses at the PLRA Hearing or the scope of their

testimony.

       4.     Resolution of the other remaining Phase 2A issues also bears directly

on the State’s need for expert testimony at the PLRA Hearing. Without knowing

how the Court will resolve the “segregation-like” issue, the State cannot agree that

the remedial orders related to restrictive housing comply with the PLRA’s need-

narrowness-intrusiveness requirements in light of Plaintiffs’ demand that the

remedial requirements in those orders apply to non-restrictive housing units.

Similarly, if the Court ultimately declines to view the Structured Living Unit

(“SLU”) beds or crisis cell beds as inpatient mental health beds, the State must

account for that decision when weighing whether the remedial provisions related to

the mental health care provided to inmates in the SLU or crisis cells comply with the

PLRA. Without resolution of the remaining Phase 2A issues, the State cannot

determine what expert testimony, if any, it may present at the PLRA Hearing.

       5.     The State’s decision to call experts also depends on what positions

Plaintiffs articulate in their prehearing brief regarding whether and why the Phase

2A “orders, stipulations, and agreements comply with the PLRA.”2 (Doc. No. 2861



2
 Plaintiffs’ prehearing brief for the PLRA Hearing is due on August 24, 2020. (Doc. No. 2861 at
6).

                                              4
    Case 2:14-cv-00601-MHT-JTA Document 2887 Filed 08/06/20 Page 5 of 14




at 6). Plaintiffs’ brief must provide “citations to the record” in support of their

position. (Id.). Stated differently, Plaintiffs’ prehearing brief will present the first

opportunity for the State to understand Plaintiffs’ arguments regarding why and how

the Phase 2A remedial orders comply with the PLRA. The State fully expects that

Plaintiffs’ prehearing brief will concede that some of the provisions in the Phase 2A

remedial orders do not comply with the PLRA’s need-narrowness-intrusiveness

requirements. But until Plaintiffs submit their prehearing brief and the State learns

Plaintiffs’ position, the State cannot determine if any expert testimony will be

necessary to refute Plaintiffs’ arguments or the scope of the testimony. Thus, the

State cannot determine if it will need to call any expert witnesses at the PLRA

Hearing or which remedial provisions any expert witness might address. Plaintiffs’

Disclosure Motion is due to be denied because the State cannot yet determine if it

will need to call any expert witnesses at the PLRA Hearing or the scope of any expert

testimony and would not know which experts to disclose.

      6.     RULE 26’S EXPERT DISCLOSURE REQUIREMENTS DO NOT APPLY TO

THE PLRA HEARING.        The Court has never applied the expert disclosure provisions

of Rule 26 to the presentation of expert testimony during the Phase 2A remedial

phase. Indeed, on its face, Rule 26’s expert disclosure provisions only apply to

experts who testify “at trial,” not the type of remedial hearings at issue in this action.

See, e.g., Fed. R. Civ. P. 26(a)(2)(A)-(B), 26(b)(4). The Court never required the


                                            5
    Case 2:14-cv-00601-MHT-JTA Document 2887 Filed 08/06/20 Page 6 of 14




Parties to exchange expert reports prior to experts testifying on remedial issues

during the course of the Phase 2A remedial hearings. The Court never set a schedule

for expert discovery during the remedial phase, which would likely have been

impracticable in any event given the piecemeal nature of the remedial phase.

      7.     Throughout the Phase 2A remedial period, the Court only required the

Parties to disclose expert witnesses who might be called to testify at a hearing five

(5) business days prior to the start of the hearing. (See Doc. Nos. 1451 at 2; 1589

at 2; 2727 at 2). Both sides routinely called experts to testify at the remedial hearings

who had not previously testified or been deposed regarding their opinions on the

proposed remedies at issue. Counsel subjected these expert witnesses to rigorous

cross examination regarding their opinions, and the Parties never experienced any

prejudice from not having deposed an expert witness or received earlier notice that

the expert might testify. Plaintiffs’ Disclosure Motion utterly fails to explain why

the Court’s schedule for disclosure of expert witnesses would be prejudicial now

when it never prejudiced a Party during the prior three (3) years of evidentiary

hearings. Plaintiffs’ Disclosure Motion is due to denied because Rule 26’s expert

disclosure obligations do not apply to the use of expert testimony during the Phase

2A remedial hearings.

      8.     Plaintiffs will suffer no unfair prejudice from a denial of their

Disclosure Motion, particularly in light of their failure to seek to depose the State’s


                                           6
    Case 2:14-cv-00601-MHT-JTA Document 2887 Filed 08/06/20 Page 7 of 14




experts before now. Beginning with the staffing hearing in November 2017, the

State has offered testimony from multiple individuals who met Plaintiffs’ arbitrary

definition of “new expert,” i.e. had not previously testified or been deposed in this

action. (See Doc. Nos. 1478 at 43; 1490-1 at 8). Plaintiffs never sought to depose

the State’s experts prior to the preceding remedial hearings or expressed any concern

regarding any prejudice due to the experts testifying at those hearings.

      9.     Plaintiffs’ unconscionable delay in seeking to depose the State’s

experts until the eleventh hour belies their claim of “undue prejudice.” Courts

routinely decline to find any harm or prejudice with respect to the disclosure of

expert opinions if, as here, parties fail to avail themselves of the opportunity to

depose an expert witness. See GLS v. Dow Chem. Co., Civ. A. No. 87-3735, 1989

WL 144056, at *2-3 (E.D. Penn. Nov. 21, 1989) (denying motion to compel

deposition of expert after the end of discovery because the movant did not seek to

compel the deposition until approximately eight (8) months after receiving the

expert’s report); Democratic Republic of Congo v. Air Capital Group, LLC, No. 12-

2067-CIV, 2013 WL 2285542, at *3 (S.D. Fla. May 23, 2013) (declining to

disqualify expert because, among other reasons, the moving party did not seek to

depose the expert during the discovery period). As noted by the court in GLS, “If

court orders establishing deadlines are to mean anything, there must be some duty

on counsel, (a) to plan and monitor their discovery efforts so that all foreseeably


                                          7
    Case 2:14-cv-00601-MHT-JTA Document 2887 Filed 08/06/20 Page 8 of 14




necessary discovery may be completed in a timely fashion, (b) to seek Court

enforcement of their rights promptly when necessary, and (c) to inform the court

promptly if unforeseen circumstances make compliance with the original deadline

impossible.” 1989 WL 144056, at *2 (internal citation and quotation omitted).

Plaintiffs’ Disclosure Motion is due to be denied in light of Plaintiffs’ failure “to

plan and monitor their discovery efforts so that all foreseeably necessary discovery

may be completed in a timely fashion.” GLS, 1989 WL 144056, at *2.

      10.    ONE-SIDED BENEFITS TO PLAINTIFFS. Finally, Plaintiffs’ Motions are

due to be denied because the relief sought by Plaintiffs would constitute one-sided

benefits to Plaintiffs which prejudice the State. For the very first time during the

three (3) years of Phase 2A’s remedial period, Plaintiffs ask the Court to apply Rule

26’s expert disclosure requirements to the Parties’ use of expert testimony. But

Plaintiffs request a highly selective, self-serving application of Rule 26. Under

Plaintiffs’ proposal, the Parties would not exchange expert reports pursuant to Rule

26(a)(2)(B) or provide the expert discovery permitted under Rule 26(b)(4)(C). (Doc.

No. 2881 at 1-3). The only discovery sought by Plaintiffs would involve the taking

depositions. (Id.). Furthermore, Plaintiffs do not propose that all of the Parties’

respective experts would be subject to depositions, but only those “who are new to

the case,” i.e. any expert “who has not previously testified or sat for a deposition” in

this matter. (Id. at 1, 3). Plaintiffs’ arbitrary, self-serving proposal for expert


                                           8
    Case 2:14-cv-00601-MHT-JTA Document 2887 Filed 08/06/20 Page 9 of 14




disclosures and discovery is due to be rejected out of hand.

      11.    Plaintiffs carefully crafted their eleventh-hour request for expert

discovery so that it would not apply to any of their experts. Plaintiffs’ known experts

do not meet Plaintiffs’ arbitrary definition of being “new to the case.” Stated

differently, Plaintiffs’ proposal for expert discovery would prevent the State from

learning which of Plaintiffs’ experts may testify at the PLRA Hearing and deposing

them. In fact, approximately an hour after filing the Disclosure Motion, Plaintiffs

remarkably filed their Motion for Extension, which, if granted, would ensure that

the State does not even learn the opinions of Dr. Kathryn Burns, Plaintiffs’ expert,

regarding the inpatient mental health treatment issue until after the PLRA Hearing

in the “late fall.” (Doc. No. 2882 at 2).

      12.    The Court’s current schedule with respect to the inpatient mental health

issue ensures that the State will learn Plaintiffs’ position and Dr. Burns’s opinions

on that issue before the PLRA Hearing. Dr. Burns’s opinions and Plaintiffs’ position

regarding the inpatient mental health treatment issue directly bear on the matters that

will be heard at the PLRA Hearing. For example, if Plaintiffs disagree with

including the SLU beds or crisis cell beds as inpatient mental health beds, then the

State must account for that position (and any related opinion from Dr. Burns) when

weighing whether the remedial provisions related to the mental health care provided

to inmates in the SLU or crisis cells comply with the PLRA and determining what


                                            9
    Case 2:14-cv-00601-MHT-JTA Document 2887 Filed 08/06/20 Page 10 of 14




evidence to present at the PLRA Hearing. Plaintiffs’ request to extend their deadline

for responding to the State’s Response to the Phase 2A Order on Inpatient Treatment

(Doc. No. 2880) until the “late fall” will prejudice the State.3

       13.     If the Court is inclined to permit expert discovery and disclosures in

advance of the PLRA Hearing (it should not), the State requests a full and fair

application of Rule 26’s expert disclosure provisions. Any expert disclosures and

discovery should occur pursuant to a schedule which is fair to both sides and apply

equally to any expert who may testify at the PLRA Hearing.4 For the reasons set

forth above, the schedule should provide for a Party to disclose experts, submit

expert reports, and provide expert discovery only after that Party submitted its

prehearing brief. Furthermore, consistent with the staggered expert disclosures

during the liability phase of this action, Plaintiffs should disclose their experts before

the State. Stated differently, Plaintiffs would submit their prehearing brief, provide

expert disclosures and reports, and make their experts available for depositions

before the State submitted a prehearing brief and provided expert disclosures,

3
 To be clear, the State would not oppose an extension of fourteen (14) days for Plaintiffs to respond
to the State’s Response to the Phase 2A Order on Inpatient Treatment (Doc. No. 2880). However,
for the reasons stated in this Response, the inpatient mental health treatment issue overlaps with
and impacts other Phase 2A remedial issues. The State will need to know Plaintiffs’ position on
the inpatient mental health treatment issue before the PLRA Hearing so that the State can
determine whether other remedial orders comply with the PLRA and assess its need for expert
testimony.
4
 Plaintiffs’ arbitrary limitation of expert disclosures and discovery is due to be rejected out of
hand. If expert discovery occurs, the State is entitled to learn of and seek discovery regarding any
Plaintiffs’ expert who will testify at the PLRA Hearing.

                                                10
    Case 2:14-cv-00601-MHT-JTA Document 2887 Filed 08/06/20 Page 11 of 14




reports, and discovery. Such a schedule would ensure the disclosure of expert

opinions, purportedly sought by Plaintiffs, while ensuring fairness to both sides.5

The State anticipates that a schedule for expert discovery would require postponing

the PLRA Hearing by at least ninety (90) days, but a continuance is necessary to

avoid the one-sided nature of Plaintiffs’ request for expert discovery.

       WHEREFORE, PREMISES CONSIDERED, the State respectfully requests

that the Court deny Plaintiffs’ Motion for Disclosure of and to Depose New Expert

Witnesses (Doc. No. 2881) and Motion for Extension of Deadline to Respond to

Defendants’ Inpatient Treatment Plan (Doc. No. 2882).

       Dated: August 6, 2020.

                                            /s/ William R. Lunsford
                                            William R. Lunsford
                                            Attorney for the Commissioner and
                                            Associate Commissioner

William R. Lunsford
Matthew B. Reeves
Melissa K. Marler
Stephen C. Rogers
Kenneth S. Steely
MAYNARD, COOPER & GALE, PC
655 Gallatin Street
Huntsville, AL 35801
Telephone: (256) 512-5710
Facsimile: (256) 512-0119
blunsford@maynardcooper.com
mreeves@maynardcooper.com
5
  The State will readily provide the Court with a more detailed schedule for expert discovery if
that would assist the Court.

                                              11
   Case 2:14-cv-00601-MHT-JTA Document 2887 Filed 08/06/20 Page 12 of 14




mmarler@maynardcooper.com
srogers@maynardcooper.com
ksteely@maynardcooper.com


Luther M. Dorr, Jr.
MAYNARD, COOPER & GALE, PC
1901 Sixth Avenue North
2400 Regions Harbert Plaza
Birmingham, AL 35203
Telephone: (205) 254-1178
Facsimile: (205) 714-6438
rdorr@maynardcooper.com


                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing has been served upon all attorneys
of record in this matter, including without limitation the following, by the Court’s
CM/ECF system on this the 6th day of August, 2020:

 Ebony Howard                                 Anil A. Mujumdar
 Lynnette K. Miner                            William Van Der Pol, Jr.
 Jaqueline Aranda Osorno                      Glenn N. Baxter
 Jonathan Blocker                             Lonnie Williams
 Brock Boone                                  Barbara A. Lawrence
 SOUTHERN POVERTY LAW CENTER                  Andrea J. Mixson
 400 Washington Avenue                        Ashley N. Austin
 Montgomery, Alabama 36104                    ALABAMA DISABILITIES ADVOCACY
 Telephone: (334) 956-8200                    PROGRAM
 Facsimile: (334) 956-8481                    University of Alabama
 ebony.howard@splcenter.org                   500 Martha Parham West
 lynnette.miner@splcenter.org                 Box 870395
 Jackie.aranda@splcenter.org                  Tuscaloosa, Alabama 35487-0395
 jonathan.blocker@splcenter.org               Telephone: (205) 348-6894
 brock.boone@splcenter.org                    Facsimile: (205) 348-3909
                                              wvanderpoljr@adap.ua.edu
  Gregory M. Zarzaur                          gnbaxter@bama.ua.edu
  Denise Wiginton                             blawrence@adap.ua.edu
  ZARZAUR                                     lwilliams@adap.ua.edu

                                         12
 Case 2:14-cv-00601-MHT-JTA Document 2887 Filed 08/06/20 Page 13 of 14




2332 2nd Avenue North                  amixson@adap.ua.edu
Birmingham, AL 35203                   aaustin@adap.ua.edu
Telephone: (205) 983-7985
Facsimile: (888) 505-0523              Rhonda Brownstein
gregory@zarzaur.com                    ALABAMA DISABILITIES ADVOCACY
anil@zarzaur.com                       PROGRAM
denise@zarzaur.com                     400 South Union Street
                                       Suite 425
                                       Montgomery, AL 36104
                                       Telephone: (205) 579-4976
                                       Facsimile: (334) 240-0996
                                       rbrownstein@adap.ua.edu

Anil A. Mujumdar                       William G. Somerville III
DAGNEY JOHNSON LAW GROUP               Patricia Clotfelter
2170 Highland Avenue, Suite 250        Lisa W. Borden
Birmingham, Alabama 35213              BAKER DONELSON BEARMAN
Telephone: (205) 729-8445              CALDWELL & BERKOWITZ, PC
Facsimile: (205) 809-7899              420 20th Street North
anil@dagneylaw.com                     Suite 1400
                                       Birmingham, Alabama 35203
John G. Smith                          Telephone: (205) 244-3863
David R. Boyd                          Facsimile: (205) 488-3863
BALCH & BINGHAM LLP                    wsomerville@bakerdonelson.com
Post Office Box 78                     pclotfelter@bakerdonelson.com
Montgomery, AL 36101-0078              lborden@bakerdonelson.com
Telephone: (334) 834-6500
Facsimile: (866) 316-9461
jgsmith@balch.com
dboyd@balch.com




                                  13
 Case 2:14-cv-00601-MHT-JTA Document 2887 Filed 08/06/20 Page 14 of 14




Steven C. Corhern                      Deana Johnson
BALCH & BINGHAM LLP                    Brett T. Lane
Post Office Box 306                    MHM SERVICES, INC.
Birmingham, AL 35201-0306              1447 Peachtree Street NE
Telephone: (205) 251-8100              Suite 500
Facsimile: (205) 488-5708              Atlanta, GA 30309
scorhern@balch.com                     Telephone: (404) 347-4134
                                       Facsimile: (404) 347-4138
                                       djohnson@mhm-services.com
                                       btlane@mhm-services.com

                                       Gary L. Willford, Jr.
                                       Joseph G. Stewart
                                       Stephanie L. Smithee
                                       ALABAMA DEPARTMENT OF
                                       CORRECTIONS
                                       Legal Division
                                       301 South Ripley Street
                                       Montgomery, Alabama 36130
                                       Telephone (334) 353-3884
                                       Facsimile (334) 353-3891
                                       gary.willford@doc.alabama.gov
                                       joseph.stewart@doc.alabama.gov
                                       stephanie.smithee@doc.alabama.gov


                                /s/ William R. Lunsford
                                Of Counsel




                                  14
